
	

114 HR 4612 RH: Midnight Rule Relief Act of 2016
U.S. House of Representatives
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 480
		114th CONGRESS
		2d Session
		H. R. 4612
		[Report No. 114–618, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Walberg (for himself, Mrs. Lummis, Mr. Smith of Texas, Mr. Farenthold, Mr. Jody B. Hice of Georgia, Ms. Jenkins of Kansas, Mr. Mulvaney, Mr. DeSantis, Mr. Gosar, Mr. Ribble, Mrs. Miller of Michigan, and Mr. Blum) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			June 10, 2016
			Additional sponsors: Mr. King of Iowa, Mr. Huizenga of Michigan, Mr. Duncan of Tennessee, Mr. Walker, Mr. Brat, Mr. LaMalfa, Mr. Cramer, Mr. Palazzo, Ms. McSally, Mr. Grothman, Mr. Rouzer, Mr. Hensarling, Mr. Babin, Mr. Carter of Georgia, Mr. Bishop of Michigan, Mr. Chabot, Mr. Barletta, and Mr. Mullin
		
		
			June 10, 2016
			Reported from the Committee on Oversight and Government Reform
		
		
			June 10, 2016
			The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
		
		A BILL
		To ensure economic stability, accountability, and efficiency of Federal Government operations by
			 establishing a moratorium on midnight rules during a President’s final
			 days in office, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Midnight Rule Relief Act of 2016. 2.Moratorium on midnight rulesExcept as provided under sections 3 and 4, during the moratorium period, an agency may not propose or finalize any midnight rule unless the Administrator finds the midnight rule will not result in any of the following:
 (1)An annual effect on the economy of $100,000,000 or more. (2)A major increase in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions.
 (3)Significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets.
 (4)A significant economic impact on a substantial number of small businesses. 3.Special rule on statutory, regulatory, and judicial deadlines (a)In generalSection 2 shall not apply with respect to any deadline for, relating to, or involving any midnight rule that—
 (1)was established before the beginning of the moratorium period; and (2)is required to occur during the moratorium period.
 (b)Publication of deadlinesNot later than 30 days after the beginning of a moratorium period, the Administrator shall identify and publish in the Federal Register a list of deadlines covered by subsection (a).
			4.Exception
 (a)Emergency exceptionSection 2 shall not apply to a midnight rule if the President determines by Executive order that the midnight rule is—
 (1)necessary because of an imminent threat to health or safety or other emergency; (2)necessary for the enforcement of criminal laws;
 (3)necessary for the national security of the United States; or (4)issued pursuant to any statute implementing an international trade agreement.
 (b)Deregulatory exceptionSection 2 shall not apply to a midnight rule that the Administrator finds is limited to repealing an existing rule and certifies such finding in writing. The certification shall be published in the Federal Register.
 5.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Office of Information and Regulatory Affairs within the Office of Management and Budget.
 (2)AgencyThe term agency has the meaning given that term under section 551 of title 5, United States Code, except such term does not include—
 (A)the Federal Election Commission; (B)the Board of Governors of the Federal Reserve System;
 (C)the Federal Deposit Insurance Corporation; or (D)the United States Postal Service.
 (3)DeadlineThe term deadline means any date certain for fulfilling any obligation or exercising any authority established by or under any Federal statute or rule, or by or under any court order implementing any Federal statute, regulation, or rule.
 (4)Midnight ruleThe term midnight rule means an agency statement of general applicability and future effect, issued during the moratorium period, that is intended to have the force and effect of law and is designed—
 (A)to implement, interpret, or prescribe law or policy; or (B)to describe the procedure or practice requirements of an agency.
 (5)Moratorium periodThe term moratorium period means the day after the day referred to in section 1 of title 3, United States Code, through January 20 of the following year, in which a President is not serving a consecutive term.
 (6)RuleThe term rule has the meaning given that term under section 551 of title 5, United States Code. (7)Small businessThe term small business has the meaning given that term under section 601 of title 5, United States Code.
			
	
		June 10, 2016
		Reported from the Committee on Oversight and Government Reform
		June 10, 2016
		The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
